Exhibit 10.3
WIDMER BROTHERS BREWING COMPANY RESTATED LEASE
Smithson & McKay Limited Liability Company, Lessor
and
Widmer Brothers Brewing Company, Lessee
Dated As Of January 1, 1994

 



--------------------------------------------------------------------------------



 



RESTATED LEASE
This Restated Lease, dated as of January 1, 1994, is made between Smithson &
McKay Limited Liability Company, an Oregon limited liability company (“Lessor”),
and Widmer Brothers Brewing Company, an Oregon Corporation (“Lessee”).
P R E M I S E S

A.   Lessor is the owner of the real property described as 929 N. Russell, City
of Portland, County of Multnomah, State of Oregon (“Premises”), as more fully
described in Exhibit A attached hereto and incorporated herein; and   B.  
Lessor wishes to continue to lease to Lessee and Lessee wishes to continue to
lease from Lessor said real property (“Premises”):   C.   This Lease restates
and supersedes all lease documents for the Premises executed prior to the date
of this document. Where there is a conflict between this Restated Lease and any
predecessor documents, this document shall prevail.

In consideration of the premises and the covenants expressed herein, and for
other good and valuable consideration, the parties agree as follows:

1.   Lease of Premises. Lessor hereby leases and demises to Lessee, and Lessee
hereby leases and takes from Lessor, the Premises for the term and upon the
agreements, covenants and conditions set forth herein. The Premises consist of
the underlying real estate and shell condition upon which Lessee’s offices,
restaurant, and part of its brewery are located. Lessee has made substantial
improvements to the shell condition of the Premises.   2.   Term.

  2.1   The term of this Lease commenced on May 1, 1989 (“Commencement Date”)
and terminates on December 31, 2034, unless sooner terminated pursuant to any
provisions hereof.     2.2   Option to Extend. Lessee may extend the term until
the tenth (10th) anniversary of the expiration date by written notice of its
election to do so given to Lessor at least one (1) year prior to the
December 31, 2034 expiration date. Lessee may extend for a second term of ten
(10) years by giving written notice to Lessor at least one (1) year prior to the
expiration of the first extended term. The terms and conditions of the Lease
applicable at the expiration date will govern the extended term; however, the
monthly rent will be the fair market rent for the Premises on the expiration
date. If Lessor and Lessee are unable to agree upon the fair market rent prior
to the expiration date, the question will be submitted to arbitration according
to Paragraph 30. In that event, Lessee will continue to pay rent according to
the Lease until the arbitration decision is rendered. At that time, Lessor and
Lessee will make appropriate adjustments as of the expiration date. Lessee will
not have any rights under this Paragraph if: (a) an event of default

- 1 -



--------------------------------------------------------------------------------



 



      exists on the expiration date or on the date on which Lessee gives its
notice; or (b) Lessee exercises its rights less than one (1) year before the
expiration date.

3.   Rent.

  3.1   Lessee will pay Lessor the monthly rent in equal consecutive monthly
installments on or before the first day of each month during the term of this
Lease. The monthly rent will be paid in advance at the address specified for
Lessor in the basic lease information or such other place as Lessor designates,
without prior demand and without any abatement, deduction or setoff. If the
commencement date occurs on a day other than the first day of a calendar month,
or if the expiration date occurs on a day other than the last day of the
calendar month, then the monthly rent for each fractional month will be prorated
on a daily basis. This is a triple net lease with all expenses, maintenance,
renovation, and replacement assumed by Lessee.     3.2   Monthly rent is as
follows: Three Thousand Dollars ($3,000.00) per month subject to a yearly
consumer price index adjustment as described below.         CPI Adjustments: The
Basic Annual Rent shall be subject to upward adjustments, based on the Consumer
Price Index, one year after the Commencement Date of this Lease and at the end
of each subsequent year, during the Lease Term in accordance with the following
procedure:

  (A)   The index to be used for this adjustment shall be the Consumer Price
Index for All Urban Consumers (CPI-U), All Items, U.S. City Average (1982-1984
equals 100), published by the U.S. Department of Labor, Bureau of Labor
Statistics.     (B)   The Base Period Consumer Price index shall be subtracted
from the Adjustment Period Consumer Price Index; the difference shall be divided
by the Base Period Consumer Price Index. This quotient shall then be multiplied
by $3,000.00. The result shall be added to the monthly rent of $3,000.00. This
arithmetical sum shall then be the Adjusted Monthly Rent for such immediately
succeeding leasehold year which shall be paid monthly.     (C)   If the Consumer
Price Index is, at any time during the term of this Lease, discontinued or no
longer published, then the most nearly comparable published measure of
inflation, as determined by Lessor in its sole discretion, shall be substituted
for the purpose of this calculation.

4.   Taxes and Other Charges.

  4.1   Lessee agrees to pay and discharge, as additional rent for the Premises
during the entire term of this Lease, before delinquency, all taxes,
assessments, water rents, sewer rentals, utility rates and fees, levies or other
charges of any kind which are or may during the term of this Lease be levied,
charged, assessed or imposed upon

- 2 -



--------------------------------------------------------------------------------



 



      or against the Premises or any buildings or improvements which are
hereafter located thereon, or against any legal or equitable interest of Lessor
in the Premises, or against any of Lessee’s personal property now or hereafter
located thereon, or which may be levied, charged, assessed or imposed upon or
against the leasehold estate created hereby. All taxes, assessments and other
charges covered by this Paragraph 4 shall be prorated between Lessor and Lessee
as of the commencement and expiration dates of the Lease Term. If at any time
during the term of the Lease any tax, assessment or other charge is levied for a
benefit which shall have a useful life longer than the remaining Lease Term, and
if the law permits the payment of any such tax, assessment or other charge, in
installments (whether or not interest accrues on the unpaid balance), such tax,
assessment or other charge shall be paid in installments, with Lessee paying
such installment during the term of this Lease and Lessor paying any
installments thereafter.     4.2   Anything herein to the contrary
notwithstanding, Lessee shall not be required to pay pursuant to this
Paragraph 4 any franchise, capital levy or transfer tax of Lessor, or any
income, profits, or excess profits tax, or any tax which may, at any time during
the term of this Lease, be required to be paid on any gift, or demise, deed,
mortgage, descent or other alienation of any part or all of the estate of Lessor
in and to the Premises or any buildings or improvements which are now or
hereafter located thereon.     4.3   Lessee shall furnish to Lessor, upon
request, receipts or other appropriate evidence establishing payment of any
taxes, assessments or other charges required to be paid hereunder by Lessee.    
4.4   Lessee shall pay prior to delinquency all taxes assessed against and
levied upon trade fixtures, furnishings, equipment and all other personal
property of Lessee contained in the Premises. When possible, Lessee shall cause
said trade fixtures, furnishings, equipment and all other personal property to
be assessed and billed separately from the real property of Lessor.         If
any of Lessee’s said personal property shall be assessed with Lessor’s real
property, Lessee shall pay the taxes attributable to Lessee prior to the
delinquency date for payment of such taxes, provided that Lessor shall at
reasonable time prior thereto provide Lessee with a written statement setting
forth the taxes applicable to Lessee’s property and an explanation of Lessor’s
method of computation thereof.

5.   Lessor’s Warranty of Title and Quiet Enjoyment. Lessor hereby covenants and
warrants to Lessee that Lessor has good and marketable fee simple title to the
Premises, free and clear of all claims, liens and encumbrances except those
certain exceptions set forth in the Title Report attached hereto and
incorporated herein as Exhibit B. Upon Lessee paying the rent reserved hereunder
and observing and performing all of the covenants, conditions and provisions on
Lessee’s part to be observed and performed hereunder, Lessee shall peaceably
hold and quietly enjoy the Premises for the entire term hereof, without
hindrance, molestation or interruption by Lessor or any other party. Without
limiting the

- 3 -



--------------------------------------------------------------------------------



 



    generality of the foregoing, Lessor shall pay prior to delinquency all sums
due and owing under any encumbrance on the fee interest in the Premises, and
shall perform in a timely fashion all covenants and obligations on Lessor’s part
to be performed under any such encumbrances. In the event Lessor fails to pay
sums due or perform such covenants and obligations under such encumbrances,
Lessee shall be entitled, upon no less than ten (10) days written notice to
Lessor, to pay any such sums, perform any such covenants or obligations or cure
any defaults under such encumbrances and offset any sums paid or expended in
performance or curing with interest thereon at the rate of twelve percent (12%),
against the rental owing hereunder. Lessor hereby warrants and certifies that as
of the date hereof there are no defaults, or events which with the passage of
time or the giving of notice of both would become defaults, under any
encumbrances on the fee interest in the Premises.   6.   Use. Lessee shall have
the right to use the Premises for any lawful purpose, in accordance with all
present and future zoning laws, rules and regulations of governmental
authorities having jurisdiction thereof, and subject to all covenants, easements
and rights-of-way of record, if any, which are presently in existence and
irrespective of whether the same are being contested by Lessee.   7.   Condition
of Premises; Utilities.

  7.1   Lessee hereby accepts the Premises in an “as is” condition, existing as
of the date of the execution hereof, subject to all applicable zoning,
municipal, county and state ordinances and regulations covering and regulating
the use of the Premises, and accepts this Lease subject thereto and to all
matters disclosed thereby. Lessee acknowledges that neither Lessor nor Lessor’s
agent has made any representation or warranty as to the suitability of the
Premises for the conduct of any type of business.     7.2   Lessee shall pay for
all water, sewer, gas, heat, light, power, steam, telephone, or other utilities
and services supplied to the Premises, together with any taxes thereon.

8.   Repairs, Governmental Regulations and Waste.

  8.1   Lessee shall keep the Premises as improved and every part thereof,
structural or non-structural, in good order, condition and repair, whether or
not such portion of the Premises requiring repair, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of such portion of the Premises, including without limiting
the generality of the foregoing, all plumbing, heating, air conditioning,
ventilating, electrical lighting facilities and equipment from time to time
within the Premises, fixtures, walls (interior and exterior), floors, windows,
doors, plate glass and sky lights located within the Premises, and all
landscaping, driveways, parking lots, fences and signs located on the Premises,
and sidewalks adjacent to the Premises. The foregoing provisions shall not,
however, be construed to limit the right of Lessee to make

- 4 -



--------------------------------------------------------------------------------



 



      alterations, additions or improvements to the Premises as provided in
Paragraph 9 hereof.     8.2   Upon the termination of this Lease, except to the
extent provided otherwise (in Paragraphs 7, 9, 10, and 16 hereof), Lessee shall
surrender the Premises to Lessor in the same condition as when received,
ordinary wear and tear excepted. Lessee shall repair any damage to the Premises
occasioned by the removal of Lessee’s trade fixtures, furnishings and equipment;
which repairs shall include the patching and filling of holes and repair of
structural damage. Lessee shall, at Lessee’s sole cost and expense comply
promptly with all applicable statutes, ordinances, rules, regulations and
restrictions of record, if any, and requirements in effect during the term of
this Lease regulating the use by Lessee of the Premises. Lessee agrees and
acknowledges that it has inspected the Premises and has made all necessary
investigations and inquiries with respect to compliance by Lessor with all
applicable current municipal, county and state statutes, ordinances, rules and
regulations and assumes full responsibility for compliance therewith.     8.3  
If Lessee fails to perform Lessee’s obligations under this Paragraph 8, Lessor
may, at its option (but shall not be required to), enter upon the Premises after
thirty (30) days prior written notice to Lessee of the specific failures of
Lessee under this Paragraph 8, and provided that Lessee has not theretofore
cured such failures or, in the case of any such failure which cannot be cured
within said 30-day period, commenced to cure the same and thereafter is
diligently prosecuting such curing), put the same in good order, condition and
repair, and the cost thereof, together with interest thereon at the rate of
twelve (12%) percent per annum, shall become due and payable as additional
rental to Lessor together with Lessee’s next rental installment.     8.4  
Except for the obligations of Lessor under Paragraph 10 (Damage or Destruction)
and Paragraph 16 (Eminent Domain), it is intended by the parties hereto that
Lessor shall have no obligation in any manner whatsoever to repair and maintain
the Premises, nor any buildings or improvements located thereon, nor the
equipment therein, whether structural or nonstructural, all of which obligations
are those of Lessee under this paragraph. Lessee expressly waives the benefit of
any statute now or hereafter in effect which would otherwise afford Lessee the
right to make repairs at Lessor’s expense, or to terminate this Lease because of
Lessor’s failure to keep the Premises in good order, condition and repair.    
8.5   Lessee shall have the right to contest by appropriate judicial or
administrative proceedings, without cost or expense to Lessor, the validity or
application of any law, ordinance, order, rule, regulation or requirement
(hereinafter called “law”) that Lessee repair, maintain, alter or replace the
improvements on the Premises in whole or in part or that would affect Lessee’s
use of the Premises. In the event that any such contest is finally determined in
a manner adverse to Lessee, Lessee shall either undertake such repairs,
maintenance, alterations or replacements to or of the Premises as is required by
such law or modify its use of the Premises as is required by such law.

- 5 -



--------------------------------------------------------------------------------



 



9.   Improvements, Changes, Alterations, Demolition and Replacement by Lessee.

  9.1   At any time and from time to time during the term of this Lease, Lessee
shall have the right but not the obligation to make alterations, additions or
improvements to the Premises, provided that Lessee is not then in default under
any Condition or provision of this Lease and that the Premises following the
work are at least equal in value to the Premises as they were before such
alterations, additions or improvements were made,     9.2   Any work referred to
in Subparagraph 9.1 above shall be undertaken in all cases subject to the
following additional conditions which Lessee covenants to observe and perform:

  9.2.1   No such work shall be undertaken until Lessee shall have procured and
paid for, so far as the same may be required from time to time, all municipal
and other governmental permits and authorizations of the various municipal
departments and governmental subdivisions having jurisdiction, and Lessor agrees
to join in the application for such permits or authorizations and in all other
ways cooperate with Lessee in obtaining such permits and authorizations whenever
such action is necessary (provided that Lessee shall reimburse Lessor for any
expenses incurred by Lessor, in connection therewith).     9.2.2   All
improvements, additions and alterations, when completed, shall be of such a
character that the value of the buildings and improvements on the Premises
immediately after any such improvement, addition or alteration shall be equal to
or greater than the value of any buildings and improvement, addition or
alteration.     9.2.3   Lessee shall protect the adjacent property against
damage resulting from the performance of any work and shall indemnify and hold
Lessor harmless against all liens or liability in any way arising out of the
performance of the work or the furnishing of labor, services, materials,
supplies, equipment or power in connection therewith.     9.2.4   No prior
written notice of Lessee’s intent to begin work is required, but Lessor shall
have the right upon ten (10) days written notice to require copies of all
government permits, drawings, specifications and inspection reports pertaining
to any work undertaken by Lessee.     9.2.5   All work done in connection with
any improvement, addition or alteration shall be done promptly and in a good and
workmanlike manner and in compliance with all laws, ordinances, orders, rules,
regulations and requirements of all Federal, state and municipal governments and
the appropriate departments, commissions, boards and officers thereof. All such
work shall be at the sole expense of Lessee and, upon completion thereof, shall
be free and clear of all liens and encumbrances of any nature

- 6 -



--------------------------------------------------------------------------------



 



      whatsoever, including mechanics’ liens except for any Leasehold mortgage
obtained by Lessee for purposes of obtaining construction financing. The work
with respect to any improvement, addition or alteration shall be prosecuted with
reasonable dispatch, unavoidable delays (as hereinafter defined) excepted.    
9.2.6   In addition to the insurance coverage referred to in Paragraph 13 below,
workmen’s compensation insurance covering all persons employed in connection
with the work and with respect to whom death or injury claims could be asserted
against Lessor, Lessee or the Premises, shall be maintained by Lessee, at
Lessee’s sole cost and expense, at all times when and work is in process in
connection with any improvement, addition or: alteration. All such insurance
shall be obtained and kept in force as otherwise provided in Paragraph 13 below.

  9.3   Lessor shall from time to time during the term of this Lease execute and
deliver all applications for permits, licenses or other authorizations relating
to the use and occupancy of the Premises required by any municipal, county,
state or Federal authorities, or required In connection with any repair or
alteration of any buildings or improvements now or hereafter located on the
Premises. Lessor will from time to time during the term of this Lease execute,
acknowledge and deliver any and all instruments required to grant rights-of-way
and easements in favor of municipal and other governmental authorities or public
utility companies incident to the installation of water lines, fire hydrants,
sewers, electricity, telephone, gas, steam and other facilities and utilities
reasonably required for the use and occupancy of the Premises. Lessee shall
reimburse Lessor for any expenses reasonably so incurred.     9.4   All
alterations, improvements, additions and installations, which may be made to the
Premises, shall be owned by Lessee during the term of this Lease and shall, upon
the termination of this Lease, become the property of Lessor without
compensation to Lessee and remain upon and be surrendered with the Premises. In
such event, Lessor shall take such alterations, improvements, additions and
installations, free and clear of all claims to or against the same by Lessee or
any third person (except for any claims created or consented to by Lessor or
otherwise arising from actions taken by Lessor), and Lessee shall defend and
indemnify Lessor against all liability and loss arising from such claims. The
foregoing provisions shall not apply to any alterations, improvements, additions
or installations made by Lessee or any sublessee which can be removed without
substantial and unrepairable damage to the Premises, and which Lessee or any
sublessee elects to remove upon the termination of this Lease, provided that
Lessee or any sublessee promptly repairs, at its sole cost and expense, all
damage to the remaining improvements on the Premises caused by such removal, and
provided further, that the value of the improvements remaining on the Premises
following such removal are substantially equal to what the value of the
improvements existing on the Premises at the time of the execution of this
Lease, would have been if the same had remained on the Premises at the time of

- 7 -



--------------------------------------------------------------------------------



 



      termination of this Lease, assuming no alterations and additions thereto
and only normal wear and tear since the date of execution of this Lease.     9.5
  On completion of any work of alteration, addition or improvement by Lessee, or
sublessee, Lessee shall maintain and make available to Lessor upon Lessor’s
request “as built” drawings accurately reflecting all such work.

10.   Damage or Destruction.

  10.1   No loss or damage by fire or other cause required to be insured against
by Lessee hereunder, resulting in either partial or total destruction of any
building or improvement on the Premises, shall, except as otherwise provided
herein, operate to terminate this Lease, or to relieve or discharge Lessee from
the performance and observance of any of the agreements, covenants and
conditions herein contained on the part of Lessee to be performed and observed.
Without limiting the generality of the foregoing, Lessee shall not be relieved
from its obligation to pay rent hereunder on the event of such damage or
destruction, unless Lessee shall elect to terminate this Lease as provided
below.     10.2   If any buildings or improvements located on the Premises, or
any fixture, equipment or machinery used or intended to be used in connection
with the Premises, at any time during the term of this Lease shall be damaged or
destroyed by fire or other cause and Lessee does not terminate this Lease
pursuant to Subparagraph 10.3 below, then Lessee may, at its option, elect to
exercise the option to purchase the Premises contained in Paragraph 28 hereof
(irrespective of the year of the Lease Term in which such damage or destruction
occurs) or instead may elect to repair, reconstruct or replace such buildings or
improvements and such fixtures, equipment and machinery to a condition
substantially similar to their condition immediately prior to such destruction,
in which case such work shall be carried out with all reasonable diligence. All
such repair, reconstruction or replacement shall be at the sole cost and expense
of Lessee and, upon completion thereof, shall be (subject to the provisions
relative to financing by Lessee hereof) free and clear of all liens and
encumbrances of any nature whatsoever, including mechanics’ liens.     10.3   If
(i) any buildings or improvements hereafter located on the Premises are totally
destroyed, or are partially destroyed or damaged and the cost to repair or
reconstruct the Premises exceeds twenty percent (20%) of the replacement value
of the Premises (“replacement value” as used herein shall mean the actual cost
of replacing the entire Premises), or (ii) the then existing laws do not permit
the repair, reconstruction or replacement of such buildings and improvements, or
(iii) such total or partial destruction occurs during the last five (5) years of
the term of this Lease, then, in any of such events, Lessee may, at its option,
elect to repair, reconstruct or replace such buildings or improvements, or elect
to terminate this Lease by giving Lessor notice thereof within ninety (90) days
after such total or substantial destruction, or elect to exercise the option to
purchase the Premises contained in Paragraph 28 hereof (irrespective of the year
of the Lease Term in

- 8 -



--------------------------------------------------------------------------------



 



      which such damage or destruction occurs). If Lessee elects to terminate
this Lease, then, upon Lessor’s written request made upon Lessee within ninety
(90) days after Lessor’s receipt of Lessee’s notice of election to terminate,
Lessee shall deliver the Premises to Lessor after, at Lessee’s option, either
(i) promptly demolishing any remaining portion of the Building in its Shell
Condition as well as all improvements located on the Premises, leaving the
Premises clear of all debris and graded to the level of surrounding sidewalks
and/or streets, whereupon this Lease shall terminate; or (ii) promptly restoring
the Premises to the condition thereof as of January 1, 1994 but with the right
to remove improvements and fixtures as described in this Restated Lease, normal
wear and tear excepted, whereupon this Lease shall terminate. Should Lessor and
Lessee for any reason disagree as to whether any destruction of such buildings
or improvements is sufficient to entitle Lessee to terminate this Lease under
this paragraph, the matter shall be determined by arbitration in the manner
provided in Paragraph 30 hereof.     10.4   In the event that Lessee elects or
becomes obligated under this Paragraph 10 to restore the Premises, Lessee at its
cost shall cause to be prepared final plans and specifications and working
drawings complying with applicable laws as necessary for restoration of the
Premises. The plans and specifications and working drawings must be approved by
Lessor, provided that Lessor shall not unreasonably withhold its approval
thereof. Lessor shall have thirty (30) days after receipt of the plans and
specifications and working drawings to either approve or disapprove the plans
and specifications and working drawings and return them to Lessee. If Lessor
disapproves the plans and specifications and working drawings, Lessor shall
notify Lessee of its objections and Lessor’s proposed solution to each
objection. In the event of any disagreement between the parties as to whether
Lessor’s disapproval is reasonable, the matter will be settled in the same
manner as provided in Paragraph 30 hereof. Lessee acknowledges that the plans
and specifications and working drawings shall be subject to approval of the
appropriate governmental bodies and that they will be prepared in such a manner
as to obtain that approval.         The work of restoration shall be
accomplished subject to the conditions set forth in Subparagraph 9.2 hereof, and
otherwise shall be accomplished as follows:

  10.4.1   Lessee shall undertake and complete the restoration with due
diligence, subject to unavoidable delays as defined in Paragraph 31 hereof;    
10.4.2   Lessee shall perform the work itself or retain a licensed contractor.
Lessee or such contractor shall be required to carry public liability and
property damage insurance, standard fire and extended coverage insurance, with
vandalism and malicious mischief endorsements, during the period of construction
in accordance with Paragraph 13. Such insurance shall contain a waiver of
subrogation clause in favor of Lessor and Lessee in accordance with the
provisions of Subparagraph 13.3;

- 9 -



--------------------------------------------------------------------------------



 



  10.4.3   Lessee shall notify Lessor of the date of commencement of the
restoration not later than ten (10) days before commencement of the restoration
to enable Lessor to post and record notices of nonresponsibility. Lessee may
elect at its option to obtain a performance and payment bond covering the
contractor performing the work of restoration; provided that if Lessee does
elect to obtain a bond, Lessor shall be named as an additional obligee and a
copy of such bond shall be delivered to Lessor;     10.4.4   On completion of
the restoration Lessee shall immediately record a notice of completion in the
county in which the Premises are located;

  10.5   If this Lease is cancelled or terminated under any of the provisions of
this Paragraph 10 following any destruction all of the insurance proceeds paid
on account of such destruction, less any portion thereof used by Lessee in
demolishing any remaining improvements and clearing or restoring the Premises
pursuant to Paragraph 10.3, under any of the hazard insurance policies which
Lessee is obligated to maintain and keep in full force and effect during the
term of this Lease under the provisions of Paragraph 13, shall belong to Lessor,
and Lessee shall have no right, title or interest therein; provided, however,
that if Lessee has exercised the option to purchase the Premises contained in
Paragraph 28 hereof or if Lessee has elected to restore the Premises pursuant to
Subparagraphs 10.3 or 10.4 hereof, then all such proceeds shall belong to Lessee
and Lessor shall have no right, title or interest therein.

11.   Assignment and Subletting.

  11.1   Lessee shall not have the right to assign or otherwise transfer
Lessee’s interest in this Lease and the estate created by this Lease without
Lessor’s prior written consent, which consent will not be unreasonably withheld,
provided that any such assignment consented to by Lessor shall comply with the
following conditions:

  11.1.1   Lessee shall give Lessor not less than fifteen (15) days’ prior
written notice of the proposed assignment;     11.1.2   The proposed assignee
shall, in recordable form, expressly assume all the covenants and conditions of
this Lease;     11.1.3   Lessee shall deliver to Lessor within ten (10) days
after the execution and delivery of such assignment, a true and correct manually
signed copy of the assignment;     11.1.4   Any such assignment shall not in any
way affect or limit the liability of Lessee under the terms of this Lease, even
if such assignment alters the primary liability of Lessee to pay rent and to
perform all other obligations to be performed by Lessee hereunder; provided,
however, that Lessee shall be relieved of any obligation under this Lease to the
extent that such obligation arises out of any amendment or modification of this
Lease between Lessor and Lessee’s assignee or any subsequent assignee made

- 10 -



--------------------------------------------------------------------------------



 



      without the written consent of Lessee thereto. The acceptance of rent by
Lessor from any other person shall not be deemed to be a waiver by Lessor of any
provision hereof. In the event of default by any assignee of Lessee, or any
successor of Lessee in the performance of any of the terms hereof, Lessor may
proceed directly against Lessee without the necessity of exhausting remedies
against said successor Lessee.

      Notwithstanding the foregoing, Lessee shall have the right at any time to
assign or otherwise transfer its interest in this Lease and the estate created
by this Lease without Lessor’s prior consent to a partnership or corporate
subsidiary controlled by Lessee, an entity that controls Lessee, or to an entity
that is controlled by an entity which also controls Lessee. “Control” as used in
this Paragraph 11 shall mean ownership of fifty (50%) percent or more of the
voting stock or rights.     11.2   Lessee shall have the right (without any
prior approval or consent by Lessor being required), in the regular and ordinary
course of maintaining and operating the buildings and improvements now or
hereafter located on the Premises, to sublease any offices, spaces or related
facilities in the buildings and improvements on the Premises for any use
permitted by Paragraph 6 hereof; provided, however, that each such sublease
shall be subject to the terms, covenants and conditions of this Lease and the
rights of Lessor hereunder.

12.   Mortgage of Leasehold.

  12.1   Subject to the provisions of this paragraph, Lessee shall have the
right to encumber the leasehold estate created by this Lease by one or more
mortgages, deeds of trust or other security instruments, including, without
limitation, assignments of the rents, issues and profits from the Premises, to
secure repayment of any loans, and associated obligations, made to Lessee for
the purpose of interim and long-term financing or refinancing of the
construction of new buildings and improvements to the Premises.     12.2   As
used herein, “Leasehold Mortgage” shall mean any mortgage, deed of trust or
other security instrument, including, without limitation, an assignment of the
rents, issues and profits from the Premises, which constitutes a lien on the
leasehold estate created by this Lease and “Lender” shall mean an owner and
holder of a Leasehold Mortgage.     12.3   During the continuance of any
Leasehold Mortgage and until such time as the lien of any Leasehold Mortgage has
been extinguished:

  12.3.1   Lessor shall not agree to any mutual termination nor accept any
surrender of this Lease, nor shall Lessor consent to any amendment or
modification of this Lease, without the prior written consent of any Lender.    
12.3.2   Notwithstanding any default by Lessee in the performance or observance
of any agreement, covenant or condition of this Lease on the part of Lessee to
be performed or observed, Lessor shall have no right to

- 11 -



--------------------------------------------------------------------------------



 



      terminate this Lease unless an event of default shall have occurred and be
continuing, Lessor shall have given any Lender written notice of such event of
default, and such Lender shall have failed to remedy such default or acquire
Lessee’s leasehold estate created hereby or commence foreclosure or other
appropriate proceedings in the nature thereof, all as set forth in and within
the time specified by this Paragraph 12.     12.3.3   Any Lender shall have the
right, but not the obligation, at any time prior to termination of this Lease
and without payment of any penalty, to pay all of the rents due hereunder, to
effect any insurance, to pay any taxes and assessments, to make any repairs and
improvements, to do any other act or thing required of Lessee hereunder, and to
do any act or thing which may be necessary and proper to be done in the
performance and observance of the agreements, covenants and conditions hereof to
prevent termination of this Lease. All payments so made and all things so done
and performed by any Lender shall be as effective to prevent a termination of
this Lease as the payments would have been if made, done and performed by Lessee
instead of by such Lender.     12.3.4   Should any event of default under this
Lease occur, any Lender shall have sixty (60) days after receipt of notice from
Lessor setting forth the nature of such event of default, and, if the default is
such that possession of the Premises may be reasonably necessary to remedy the
default, a reasonable time after the expiration of such sixty (60) day period,
within which to remedy such default, provided that (A) the Lender shall have
fully cured by default in the payment of any monetary obligations of Lessee
under this Lease within such sixty (60) day period and shall continue to pay
currently such monetary obligations as and when the same are due and (B) the
Lender shall have acquired Lessee’s leasehold estate created hereby or commenced
foreclosure or other appropriate proceedings in the nature thereof within such
period, or prior thereto, and is diligently prosecuting any such proceedings.
All right of Lessor to terminate this Lease as the result of the occurrence of
any such event of default shall be subject to, and conditioned upon, Lessor
having first given any Lender written notice of such event of default and such
Lender having failed to remedy such default or acquire Lessee’s leasehold estate
created hereby or commence foreclosure or other appropriate proceedings in the
nature thereof as set forth in and within the time specified by this Paragraph.
    12.3.5   Any event of default under this Lease which in the nature thereof
cannot be remedied by a Lender shall be deemed to be remedied if: (A) within
sixty (60) days after receiving written notice from Lessor setting forth the
nature of such event of default, or prior thereto, the Lender shall have
acquired Lessee’s leasehold estate created hereby or shall have commenced
foreclosure or other appropriate Proceedings in the nature thereof, (B) the
Lender shall diligently prosecute any such proceedings to completion, and
(C) the” Lender shall have fully cured any default in the

- 12 -



--------------------------------------------------------------------------------



 



      payment of any monetary obligations of Lessee hereunder which do not
require possession of the Premises within such sixty (60) day period and shall
thereafter continue to faithfully perform all such monetary obligations which do
not require possession of the Premises, and (D) after gaining possession of the
Premises the Lender performs all other obligations of Lessee hereunder as and
when the same are due.     12.3.6   If a Lender is prohibited by any process or
injunction issued by any court or by reason of any action by any court having
jurisdiction of any bankruptcy or insolvency proceeding involving Lessee from
commencing or prosecuting or foreclosure or other appropriate proceedings in the
nature thereof, the times specified in Subparagraphs 12.3.4 and 12.3.5 above for
commencing or prosecuting such foreclosure or other proceedings shall be
extended for the period of such prohibition; provided that the Lender shall have
fully cured any default in the payment of any monetary obligations of Lessee
under this Lease and shall continue to pay currently such monetary obligations
as and when the same fall due.     12.3.7   Lessor shall mail or deliver to any
Lender a duplicate copy of any and all notices which Lessor may from time to
time give to or serve upon Lessee pursuant to the provisions of this Lease, and
such copy shall be mailed or delivered to such Lender simultaneously with the
mailing or delivery of the same to Lessee. No notice by Lessor to Lessee
hereunder shall be deemed to have been given unless and until a copy thereof
shall have been mailed or delivered to all Lenders as herein set forth.    
12.3.8   Notwithstanding any restriction on the Lessee’s right to assign this
Lease under Subparagraph 11.1 above, foreclosure of a Leasehold Mortgage, or any
sale thereunder, whether by judicial proceedings or by virtue of any power
contained in the Leasehold Mortgage, or any conveyance of the leasehold estate
created hereby from Lessee to a Lender through, or in lieu of, foreclosure or
other appropriate proceedings in the nature thereof shall not require the
consent or approval of Lessor or constitute a breach of any provision of or a
default under this Lease, and upon such foreclosure, sale or conveyance Lessor
shall recognize the Lender, or any other foreclosure sale purchaser, as Lessee
hereunder. In the event the Lender becomes Lessee under this Lease or any new
lease obtained pursuant to Subparagraph 12.3.9 below, or in the event the
leasehold estate hereunder is purchased by any other party at a foreclosure
sale, the Lender, or such other foreclosure sale purchaser, shall be personally
liable for the obligations of Lessee under this Lease or such new lease only for
the period of time that the Lender or such other foreclosure sale purchaser
remains lessee thereunder, and the lender’s or such foreclosure sale purchaser’s
right thereafter to assign this Lease or such new lease shall not be subject to
any restriction. In the event the Lender subsequently assigns or transfers its
interest under this Lease after acquiring the same by foreclosure or deed in
lieu of foreclosure or subsequently assigns or

- 13 -



--------------------------------------------------------------------------------



 



      transfers its interest under any new lease obtained pursuant to
Subparagraph 12.3.9, and in connection with any such assignment or transfer the
Lender takes back a mortgage or deed of trust encumbering such leasehold
interest to secure a portion of the purchase price given to the Lender for such
assignment of transfer, then such mortgage or deed or trust shall be considered
a Leasehold Mortgage as contemplated under this Paragraph and the Lender shall
be entitled to receive the benefit of and enforce the provisions of this
Paragraph and any other provisions of this Lease intended for. the benefit of
the holder of a Leasehold Mortgage.     12.3.9   Should Lessor terminate this
Lease by reason of any default by Lease hereunder, Lessor shall, upon written
request by any Lender given within sixty (60) days after such termination,
immediately execute and deliver a new lease of the Premises to such Lender, or
its nominee, purchaser, assignee or transferee, for the remainder of the term of
this Lease with the same agreements, covenants and conditions (except for any
requirements which have been fulfilled by Lease prior to termination) as are
contained herein and with priority equal to that hereof; provided, however, that
the Lender shall promptly cure any default of Lessee susceptible to cure by
Lender, and provided further that if more than one Lender requests such new
lease, the Lender holding the most senior Leasehold Mortgage shall prevail. Upon
execution and delivery of such new lease, Lessor, at the expense of the new
lessee, shall take such action as shall be necessary to cancel and discharge
this Lease and to remove Lessee named herein from the Premises.

  12.4   At all times herein stated Lessor’s fee title to the Premises shall not
be encumbered or affected in any manner directly or indirectly by Lessee’s
encumbrancing of the leasehold estate created by this Lease, and the rights of
any Lender of Lessee hereunder in and to the Premises, including without
limitation, any right to receive rents, issues and profits therefrom, shall at
no time be greater than the rights of Lessee hereunder.

13.   Fire and Extended Coverage and Liability Insurance.

  13.1   Lessee agrees, at Lessee’s sole cost and expense, to keep all buildings
and improvements on the Premises insured at all times throughout the term of
this Lease (including any period or periods of time during which any building is
in the course of demolition, remodeling, or construction) against loss or damage
by fire and such other hazards as are embraced by the standard extended coverage
endorsement “all risks” approved for use in the State of Oregon in an amount not
less than ninety percent (90%) (excluding foundations) of the actual replacement
cost of the buildings or improvements, provided such insurance is ordinarily and
customarily available.     13.2   Lessee agrees to and shall at its own cost and
expense procure and maintain during the entire term of the Lease comprehensive
general liability insurance

- 14 -



--------------------------------------------------------------------------------



 



      covering the Premises with combined single limits of not less than Five
Million Dollars ($5,000,000.00) for bodily injury and property damage liability.
    13.3   Lessee hereby expressly waives on behalf of its insurers hereunder
any right of subrogation against Lessor, and Lessor likewise waives on behalf of
its insurers any right of subrogation against Lessee, which any such insurers
may have against Lessor or Lessee by reason of any claim, liability, loss, or
expense arising under this Lease. The foregoing mutual waivers of subrogation
are conditioned upon such waivers being available from the insurers of each
party without the payment of additional insurance premiums.     13.4   All
insurance provided for in this paragraph shall be effected under valid and
enforceable policies issued by insurers of recognized responsibility authorized
to do business in the State of Oregon and shall name Lessor as an additional
insured. A certificate of each insurance policy shall be provided to Lessor upon
commencement of the term of this Lease, upon request, and upon the renewal of
each policy. Insurance required hereunder shall be in companies holding a
General Policyholders’ rating of B Plus or better as set forth in the most
current issue of “Best Insurance Guide.”     13.5   All policies of fire and
hazard insurance required hereunder shall also be payable to any Lender as the
interest of such lender may appear, pursuant to a standard mortgage clause, and
the Lender shall be entitled to participate in the settlement or adjustment of
any losses covered by such policies of insurance. Provided, however, that the
Lender’s rights hereunder shall in no event be greater than Lessee’s rights
hereunder. All such policies issued by the respective insurers shall contain an
agreement by the insurers that such policies shall not be canceled or modified
to reduce or eliminate coverage or insured risks without at least thirty
(30) days’ prior written notice to Lessor and Lender.     13.6   Nothing in this
Lease shall prevent Lessee from taking out insurance of the kind and in the
amount provided for in this Paragraph under a blanket insurance policy or
policies which can cover other properties as well as the Premises.     13.7  
All amounts that shall be received under any insurance policy specified in
Subparagraph 13.1 shall, if the Premises are to be repaired or reconstructed
pursuant to the provisions of Paragraph 10 hereof, be first applied to the
payment of the cost of repair, reconstruction or replacement of any buildings or
improvements, or furniture, fixtures, equipment and machinery, that is damaged
or destroyed. Any amount remaining from the proceeds of any such insurance
funds, after the repairing, reconstructing and replacing of any buildings or
improvements, or furniture, fixtures, equipment and machinery, as herein
required, shall be immediately paid to and be the sole property of Lessee.      
  If said insurance proceeds shall be insufficient in amount to cover the cost
of repairing, reconstructing or replacing any buildings or improvements, or
furniture, fixtures, equipment and machinery, as herein required, and if this
Lease is not

- 15 -



--------------------------------------------------------------------------------



 



      terminated pursuant to Paragraph 10 above, then Lessee shall promptly pay
any deficiency.

14.   Construction and Other Liens. Lessee hereby covenants to keep the Premises
free and clear of any and all construction and other liens for work or labor
done, services performed or materials used in or about the Premises for or in
connection with any operations of Lessee, any alterations, improvements, repairs
or additions which Lessee may make or permit or cause to be made, or any work or
construction by, for or permitted by Lessee on or about the Premises.   15.  
Right to Contest; Indemnity.

  15.1   Lessee shall have the right to contest the amount or validity of any
lien of the nature of any tax, assessment, charge or other item to be paid by
Lessee under Paragraph 4 hereof by giving Lessor written notice of Lessee’s
intention to do so within twenty (20) days after the recording of such lien or
at least ten (10) days prior to the delinquency of such tax, assessment, charge
or other item, as the case may be. In any such case Lessee shall not be in
default hereunder, and Lessor shall not satisfy and discharge such lien nor pay
such tax, assessment, charge or other item, as the case may be, until ten
(10) days after the final determination of the amount of validity thereof,
within which time Lessee shall satisfy and discharge such lien or pay such tax,
assessment, charge or other item to the extent held valid and all penalties,
interest and costs in connection therewith; provided, however, that the
satisfaction and discharge or any such lien shall not, in any case be delayed
until execution is had upon any judgment rendered thereon, nor shall the payment
of any such tax, assessment, charge or other item, together with penalties,
interest and costs, in any case be delayed until sale is made or threatened to
be made of the whole or any part of the Premises on account thereof. In the
event of any such contest, Lessee shall protect and indemnify Lessor against all
loss, cost, expense and damage resulting therefrom. Lessor shall not be required
to join in any proceeding to contest the amount or validity of any such lien,
tax, assessment, charge or other item, except that if any law shall require that
such proceeding be brought by or in the name of Lessor, Lessor agrees to join in
any such proceeding, or permit the same to be brought in its name; and Lessee
covenants to indemnify and hold harmless Lessor from any costs or expenses in
connection therewith. Provided the same shall be without cost or expense to
Lessor, Lessor agrees that it will cooperate with Lessee in any such proceeding.
Lessee shall be entitled to any refund or any tax, assessment, charge or other
item, and any penalties or interest thereon, which shall have been paid by
Lessee, or paid by Lessor and reimbursed by Lessee.     15.2   Lessor shall not
be liable, responsible or in any wise accountable for any loss, injury, death or
carnage to persons or property from whatever cause, whether in or on the
Premises, or in any way connected with the premises or with the buildings and
improvements or personal property therein or thereon, including any liability
for injury or death to the person or damage to or loss of property of Lessee,
its agents, officers, servants, or employees. Lessee agrees to indemnify Lessor,
its

- 16 -



--------------------------------------------------------------------------------



 



      officers, employees, and agents, and hold them harmless from any and all
liability, loss, costs, or obligations on account of, or arising out of, any
such loss, injury, death or damage, however occurring. Lessee, its agent,
officers, servants, and employees shall assume all risks of injury or death of
person or persons, or damage to or loss of any and all property of Lessee and
any and all property under the control or custody of the Lessee while upon the
Premises or damage to or loss of any and all property stored on the Premises,
and Lessee hereby agrees that Lessor shall not be liable for injury to Lessee’s
business, or any loss of income therefrom, or for damage to the goods, wares,
merchandise, or other property of Lessee, Lessee’s employees, invitees,
customers, or any other person in or about the Premises.

16.   Eminent Domain.

  16.1   If, during the term of this Lease, the entire Premises shall be taken
as a result of the exercise of the right of eminent domain, or if less than the
entire Premises shall be taken, but it shall have been agreed, or determined by
arbitration pursuant to Paragraph 30, that the buildings and improvements on the
Premises cannot at a reasonable expense be repaired, restored, or replaced to an
economically profitable unit, this Lease may at the option of Lessee be
terminated on the date of such taking, and the rights of the Lessor and Lessee
in and to the award or awards upon any such taking shall be determined in
accordance with Subparagraph 16.3 hereof. As used in this Paragraph 16, the
terms “taken” or “taking” shall mean an acquisition and/or damaging, including
severance damage, by eminent domain, or by inverse condemnation, or by deed or
transfer in lieu thereof, or for any public or quasi-public use under any
statute or law; and the taking shall be considered to take place as of the
earlier of (i) the date actual physical possession is taken by the condemnor; or
(ii) the date on which title vests in the condemnor.     16.2   If less than the
entire Premises shall be taken and it shall have been agreed, or determined by
arbitration pursuant to Paragraph 30, that the buildings and improvements can be
repaired, restored, or replaced to an economically profitable unit, this Lease
shall not terminate but shall continue in full force and effect for the
remainder of the term, subject to the provisions hereof. The rights of the
Lessor and Lessee in and to the award or awards upon any such taking shall be
determined in accordance with Subparagraph 16.23 hereof. Lessee shall restore,
repair, and replace that portion of the Premises not so taken. For the balance
of the term of this Lease, the rent payable by Lessee shall be equitably reduced
by agreement of Lessor and Lessee in accordance with the reduced economic return
to Lessee, if any, which will occur by reason of such taking and if the parties
are unable to agree on the amount, if any, by which the rent should be reduced,
such amount, if any, shall be determined by arbitration pursuant to Paragraph 30
    16.3   The rights of Lessor and Lessee in and to any award or awards upon
any such taking shall be determined as follows:

- 17 -



--------------------------------------------------------------------------------



 



  16.3.1   Entire taking: In the event of any taking of the nature covered by
Subparagraph 16.1 above, all compensation and damages for the taking shall be
paid in accordance with the following priorities:         (A) Lessee shall
receive the value of the leasehold estate under this Lease plus the unamortized
value of any improvements or alterations made by Lessee upon the Premises; and  
      (B) Lessor shall receive the balance of such compensation or damages.    
16.3.2   Partial taking: In the event of any taking of the nature covered by
Subparagraph 16.2 above, all compensation and damages therefor shall be applied
first to the restoration, repair and replacement of the Premises by Lessee
pursuant to this Paragraph 16, and the remainder thereof shall be divided
between Lessor and Lessee in the manner provided by Subparagraph 16.3.1 above.

  16.4   If the Premises or any portion thereof or any buildings or improvements
thereon should be taken for governmental occupancy for a limited period, this
Lease shall not terminate and Lessee shall continue to perform and observe all
of its obligations hereunder as though such taking had not occurred including
covenants for payment of rent and other charges, except only to the extent that
it may be prevented from performing such obligations by reason of such taking.
In such event, Lessee shall be entitled to receive the entire amount of any
awards, compensation and damages made for such taking, and Lessor hereby assigns
such awards, compensation and damages to Lessee to the extent that the
governmental occupancy does not extend beyond the expiration of the term hereof.
    16.5   Lessor, Lessee and any Lender shall all have the right to participate
in any settlement of awards, compensation and damages and may contest any such
awards, compensation and damages and prosecute appeals therefrom. Any Lender
shall be entitled to notice form both Lessee and Lessor with regard to any
condemnation action, threat thereof, or settlement proceedings.     16.6  
Notwithstanding the foregoing, in the event of any taking of the nature covered
by Subparagraph 16.1 or 16.2 above during the term hereof Lessee shall have the
right exercisable by written notice given not less than thirty (30) days prior
to the time when title to the Premises vests in the condemning authority to
exercise the option to purchase pursuant to Paragraph 28 below and, provided
said purchase is pursued diligently to completion, any and all awards;
compensation and damages payable for or on account of the Premises shall be
payable to and by the sole property of Lessee.

17.   Lessor’s Right of Inspection. Lessor may, at any reasonable time and from
time to time during the term hereof, enter upon the Premises for the purpose of
inspecting the buildings or improvements hereafter located thereon and for such
other purposes as may be necessary or proper for the reasonable protection of
its interests, subject, however, to

- 18 -



--------------------------------------------------------------------------------



 



    Lessee’s reasonable requirements regarding security on the Premises and the
confidentiality or the business affairs of Lessee and its subtenants and other
occupants of the Premises.   18.   Lessee’s Defaults and Lessor’s Remedies. If
(a) default shall be made by Lessee in the payment when due of any rent or other
moneys due hereunder and shall continue for a period of ten (10) days after
written notice thereof to Lessee; (b) default shall be made by Lessee in the
performance or observance of any of the other agreements, covenants or
conditions of this Lease on the part of Lessee to be performed and observed and
such default shall continue for a period of thirty (30) days after written
notice thereof to Lessee, or, in the case of a default which cannot be cured by
the payment of money and cannot reasonably be cured within thirty (30) days,
Lessee shall fail to commence curing thereof within said 30-day period and
thereafter shall fail diligently to prosecute such cure to Completion;
(c) Lessee shall admit in writing its inability to pay its debts generally as
they become due, file a petition in bankruptcy, insolvency, reorganization,
readjustment of debt, dissolution or liquidation under any law or statute of the
Federal government or any state government or any subdivision of either now or
hereafter in effect, make an assignment for the benefit of its creditors,
consent to or acquiesce in the appointment of a receiver of itself or of the
whole or any substantial part of the Premises; (d) a court of competent
jurisdiction shall enter an order, judgment or decree appointing a receiver of
Lessee or of the whole or any substantial part of the Premises, and such order,
judgment or decree shall not be vacated, set aside or stayed within ninety
(90) days from the date of entry of such order, judgment or decree, or a stay
thereof be thereafter set aside; or (e) a court of competent jurisdiction shall
enter an order, judgment or decree approving a petition filed against Lessee
under any bankruptcy, insolvency, reorganization, readjustment of debt,
dissolution or liquidation law or statute of the Federal government or any state
government or any subdivision of either now or hereafter in effect, and such
order judgment or decree shall not be vacated, set aside or stayed within ninety
(90) days from the date of entry of such order, judgment or decree, or a stay
thereof be thereafter set aside; then any such event shall constitute an event
of default by Lessee. Upon the occurrence of any such event of default by
Lessee, Lessor shall have the following rights and remedies, in addition to all
other rights and remedies of Lesson provided hereunder or by law:

  18.1   The right to terminate this Lease, in which event Lessee shall
immediately surrender possession of the Premises, assign to Lessor its interest
in any construction, architectural and other contracts relating to the Premises,
and pay to Lessor all rent and all other amounts payable by Lessee hereunder to
the date of such termination;     18.2   The right to recover the worth at the
time of award of the amount by which the unpaid rent for the balance of the term
after the time of award exceeds the amount of such rental loss for the same
period that Lessee proves could be reasonably avoided;     18.3   The right to
collect, by suit or otherwise, each installment of rent or other sums that
become due hereunder, or to enforce, by suit or otherwise, performance or

- 19 -



--------------------------------------------------------------------------------



 



      observance of any agreement, covenant or condition hereof on the part of
Lessee to be performed or observed; or     18.4   The right to cause a receiver
to be appointed in any action against Lessee to take possession of the Premises
or to collect the rents or profits therefrom. Neither appointment of such
receiver nor any other action taken by Lessor shall constitute an election on
they part or Lessor to terminate this Lease unless written notice of termination
is given to Lessee.

19.   Failure of Lessee to Perform Required Acts. Subject to Lessee’s right of
contest under this Restated Lease, if at any time during the term of this Lease,
Lessee fails or neglects to do any of the things herein required to be done by
Lessee, Lessor shall have the right, but not the obligation, to do the same, but
at the cost of and for the account of Lessee. Provided, however, Lessor shall in
no case take such action sooner than thirty (30) days after giving Lessee
written notice of such failure, refusal, or neglect and allowing said period
within which Lessee may commence a bona fide effort to cure the same. The amount
of any money so expended by Lessor together with interest thereon at the rate of
twelve percent (12%) per annum shall be repaid to Lessor immediately upon demand
therefor and unless so paid shall be added to the next rental payment coming due
hereunder.   20.   Nonwaiver. No waiver of any default under this Lease shall
constitute or operate as a waiver of any subsequent default hereunder, and no
delay, failure or omission in exercising or enforcing any right, privilege, or
option under this Lease shall constitute a waiver, abandonment or relinquishment
thereof or prohibit or prevent any election under or enforcement or exercise of
any right, privilege or option hereunder. No waiver of any provision hereof by
Lessor or Lessee shall be deemed to have been made unless and until such waiver
shall have been reduced to writing and signed by Lessor or Lessee, as the case
may be. The receipt by Lessor of rent with knowledge of any default under this
Lease shall not constitute or operate as a waiver of such default.   21.   No
Merger.

  21.1   There shall be no merger of the leasehold estate created by this Lease
with the fee estate in the Premises by reason of the fact that the same person
may on or hold (i) the leasehold estate created by this Lease or any interest in
such leasehold estate and (ii) the fee estate in the Premises or any interest in
such fee estate; and no merger shall occur unless and until Lessor, Lessee and
any Lender shall join in a written instrument effecting such merger and shall
duly record the same.     21.2   No termination of this Lease shall cause a
merger of the estates of Lessor and Lessee, unless Lessor so elects, and any
such termination shall, at the option of Lessor, either work a termination of
any sublease in effect or act as an assignment to Lessor of Lessee’s interest in
any such sublease.

- 20 -



--------------------------------------------------------------------------------



 



22.   No Partnership. Nothing herein contained shall make or constitute Lessor,
in any way or for any purpose, a partner of Lessee in the conduct of Lessee’s
business, or otherwise, or a joint venturer or a member of a joint enterprise
with Lessee.   23.   Covenants Run with Land.

  23.1   The agreements, covenants and conditions contained herein are and shall
be deemed to be covenants running with the land and the reversion and shall be
binding upon and shall inure to the benefit of Lessor and Lessee and their
respective successors and assigns and all subsequent Lessors and Lessees
respectively hereunder.     23.2   All references in this Lease to “Lessee” or
“Lessor” shall be deemed to refer to and include successors and assigns of
Lessee or Lessor, respectively, without specific mention of such successors or
assigns.

24.   Notices. Any notice or communication hereunder to Lessor, Lessee or any
Lender shall be in writing and be mailed by first-class, certified mail, postage
prepaid. Notices or communications shall be addressed as follows:       To
Lessor:
5940 S.W. Terwilliger Blvd.
Portland, OR 97201-2880       or such other address or addresses as Lessor shall
from time to time designate by notice in writing to Lessee.       To Lessee:
Kurt Widmer
President
Widmer Brothers Brewing Company
929 N. Russell Avenue
Portland, Oregon 97227       or such other address or addresses as Lessee shall
from time to time designate by notice in writing to Lessor.       Notices or
Communications to any Lender shall be addressed to such Lender at such address
as such Lender shall from time to time designate by notice in writing to Lessor.
Any notice mailed in the manner above set forth shall be deemed to have been
received on the third day after the date of mailing, unless returned to the
sender by the post office.

25.   Limitation of Lessor’s Liability. The term “Lessor,” as used in this
Lease, so far as covenants or obligations on the part of Lessor are concerned,
shall be limited to mean and include only the owner or owners at the time in
question of the fee or any lesser estate in the Premises, and in the event of
any transfer of the title to such fee or lesser estate the Lessor herein named
(and in the case of any subsequent transfer, the then transferor) shall

- 21 -



--------------------------------------------------------------------------------



 



    be automatically freed and relieved from and after the date of such transfer
of all personal liability for the performance of any covenants or obligations on
the part of Lessor contained in this Lease thereafter to be performed; provided,
however, that any funds in the hands of Lessor of the then transferor at the
time of such transfer, in which Lessee has an interest, shall be turned over to
the transferee and any amount then due and payable to Lessee by Lessor or the
then transferor under any provision of this Lease shall be paid to Lessee; and
provided, further, that upon any such transfer, the transferee shall expressly
assume, subject to the limitations of this paragraph, all of the agreements,
covenants and conditions in this Lease to be performed on the part of Lessor, it
being intended hereby that the covenants and obligations contained in this Lease
on the part of Lessor shall, subject as aforesaid, be binding on each Lessor,
its successors and assigns, only during its period of ownership.   26.  
Estoppel Certificates. Lessee or Lessor, as the case may be, shall execute,
acknowledge and deliver to the other and/or to any Lender, promptly upon
request, its certificate certifying (a) that this Lease is unmodified and in
full force and effect (or, if there have been modifications, that this Lease is
in full force and effect, as modified, and stating the modifications), (b) the
dates, if any, to which all rental due hereunder has been paid, (c) whether
there are then existing any charges, offsets or defenses against the enforcement
by Lessor of any agreement, covenant or condition hereof on the part of Lessee
to be performed or observed (and, if so, specifying the same), and (d) whether
there are then existing any defaults by Lessee in the performance or observance
by Lessee of any agreement, covenant or condition hereof on the part of Lessee
to be performed or observed and whether any notice has been given to Lessee of
any default which has not been cured (and, if so, specifying the same). Any such
certificate may be relied upon by a prospective purchaser, mortgagee or trustee
or beneficiary under a deed of trust of the Premises or any part thereof.   27.
  Holding Over. This Lease shall terminate without further notice upon the
expiration of the term specified, and any holding over by Lessee after the
expiration of said term shall not constitute a renewal hereof or give Lessee any
rights hereunder or in or to the Premises.   28.   Lessee’s Option to Purchase
the Premises.

  28.1   Lessor hereby grants to Lessee an exclusive and irrevocable option (the
“Option”) to purchase the Premises, for the price and upon the terms and
conditions specified herein, at any time during the term hereof, except the last
twelve (12) months of the lease term or extension thereof. Lessee may exercise
the Option by giving Lessor six (6) months’ written notice of exercise of the
Option. Upon exercise of the Option and provided Lessee is not in default of any
monetary obligation hereunder or otherwise in material default hereunder, Lessor
shall be obligated to sell and convey to Lessee and Lessee shall be obligated to
purchase from Lessor the Premises for a purchase price as determined by the
method in Exhibit C attached hereto and incorporated herein, except the last
twelve (12) months of the lease term or extension thereof.

- 22 -



--------------------------------------------------------------------------------



 



  28.2   The purchase and sale of the Premises shall be closed on or before
180 days after the date of the notice of intent to exercise the Option (“Closing
Date”) regardless of whether the price is established. If the appraisal process
is not complete within said time, the purchase price shall bear interest at the
rate of twelve percent (12%) per annum from the Closing Date until paid. The
Closing shall be through an escrow opened by Lessee with a title insurance
company (“Title Company”) qualified to do business in the State of Oregon and
located in the City of Portland and County of Multnomah. Prior to the Closing
Date, Lessor and Lessee shall deposit in escrow with Title Company all documents
and funds necessary to close the purchase and sale hereunder, together with
escrow instructions consistent herewith. Lessor shall convey to Lessee, by
statutory general warranty deed, fee simple title to the Premises (or such
portion thereof as shall not have been taken by eminent domain in the event of
such taking prior to the Closing Date), subject only to the lien of taxes,
assessments or other charges payable by Lessee under this Lease, such matters as
are set forth in Exhibit B hereto and such other matters as may be created,
suffered to be created or consented to by Lessee (including without limitation,
any subleases of space then in effect covering space in the building on the
Premises), or by Lessor at Lessee’s request (evidence of such title to be an
ALTA owner’s policy of title insurance), and shall assign to Lessee any eminent
domain award with respect to the Premises or proceeds of insurance resulting
from damage or destruction to the Premises which have not been previously paid
to Lessor and to which Lessee is entitled under the provisions of this Lease.  
  28.3   The cost of the premium for the title insurance policy issued to Lessee
on the Closing Date shall be paid by Lessee. Any transfer taxes payable with
respect to the conveyance shall be paid by Lessor. Escrow fees shall be paid
one-half (1/2) by Lessor and one-half (1/2) by Lessee. All other costs of
closing escrow shall be borne in accordance with the custom then prevailing in
the County of Multnomah. Lessee shall continue to pay rent and other charges as
may be due hereunder to and including the date of the closing of escrow.    
28.4   The option to purchase contained in this Paragraph 28 is personal to
Lessee and may not be assigned separate and apart from the Lessee’s leasehold
interest under this Lease.

29.   Lessee’s Right of First Refusal.

  29.1   If at any time during the term of this Lease: (i) Lessor receives an
offer from a third party to purchase its fee title to the Premises or any part
thereof or interest therein, and Lessor desires to accept it; or (ii) if Lessor
makes an offer to sell, transfer, or assign its fee title to the Premises or any
part thereof or interest therein, then Lessor shall deliver to Lessee immediate
notice of such offer, setting forth the name and address of the proposed
purchaser or transferee, an amount of the proposed purchase price, and all other
terms and conditions of such offer, and Lessee shall have the right of first
refusal to purchase such fee title to the Premises or such part thereof or
interest therein which is the subject of the offer

- 23 -



--------------------------------------------------------------------------------



 



      by giving written notice to the Lessor, within thirty (30) days after
receiving Lessor’s notice, except notice must be given no later than twelve
(12) months before expiration of the lease term or any extension thereof, of
Lessee’s intention to purchase said title at the same price and on the same
terms of any such offer (Lessee shall pay the fair market cash value of any
noncash terms of such an offer, and the purchase price to Lessee shall have
deducted therefrom the amount of any brokerage commissions included in such
offer). In the event that Lessee fails to notify Lessor within said thirty
(30) day period of Lessee’s election to exercise its right of first refusal, or
in the event Lessee notifies Lessor within said period that Lessee will not
exercise its right of first refusal, Lessor may proceed to sell, transfer or
assign its fee title or part thereof or interest therein to the third party
within ninety (90) days after the expiration of such thirty (30) day period, but
only on the same terms and conditions as were offered to Lessee, and any change
in such terms and conditions shall be deemed to be a new offer and Lessee shall
in such event not consummate any sale, assignment or other transfer to any third
party but shall first submit the changed terms and conditions to Lessee for
determination by Lessee in the manner provided above as to whether it will elect
to exercise its right of first refusal on the changed terms and conditions. In
the event that Lessee has elected not to exercise its right of first refusal and
the sale or transfer of the Lessor’s interest in the Premises as described in
the offer is not completed for any reason within the aforesaid ninety (90) day
period, the Lessee shall have, upon the same conditions and notice, the
continuing right of first refusal to purchase Lessor’s interest in the Premises
upon the terms of any subsequent offer or offers, even though Lessee declined to
exercise its right of first refusal with respect to any prior transaction. In
the event that Lessee acquires Lessor’s interest in the Premises pursuant to the
foregoing provisions, Lessor shall convey title to Lessee by a grant deed or
instrument of assignment, as the case may be, in form for recording, the form of
which shall be subject to reasonable approval by Lessee’s counsel. If the Lessee
exercises said right of first refusal, all funds and documents shall be placed
in escrow, and the transaction shall be consummated through said escrow within
ninety (90) days after Lessee gives Lessor notice of the exercise of the right
of first refusal. The parties agree that there will be no right of first refusal
during the last twelve (12) months of any lease term.     29.2   Lessee shall
continue to pay the rent and other charges, as required by the terms and
provisions of this Lease to and including the date the escrow closes for the
purchase of the real property.     29.3   Lessee agrees and acknowledges that if
it elects to purchase the Premises pursuant to its right of first refusal, as
herein provided, neither Lessor nor anyone acting for and on behalf of Lessor
has made any representations, statements, or warranties concerning the physical
condition of the Premises to be conveyed pursuant to the terms and conditions of
this Paragraph 29.

- 24 -



--------------------------------------------------------------------------------



 



30.   Arbitration. Whenever, under any provision of this Lease, arbitration is
required, then:

  30.1   Lessor and Lessee shall each appoint one (1) arbitrator within thirty
(30) days after a written notice requesting arbitration shall have been given by
one of them to the other, and written notice of appointment shall be given to
the other party.     30.2   Said two (2) arbitrators shall, within thirty
(30) days after the appointment of the last-appointed arbitrator, resolve the
question or dispute before them in writing and notify Lessor and Lessee of the
results thereof.     30.3   If said two (2) arbitrators cannot agree within said
period, they shall, within a period of thirty (30) additional days, agree upon
and appoint a third arbitrator.     30.4   Said three (3) arbitrators shall,
within thirty (30) days after the appointment of the third arbitrator, remove
the question or dispute before them in writing and notify Lessor and Lessee of
the results thereof.     30.5   The decision of at least two (2) of said three
(3) arbitrators, rendered in writing, shall be conclusive and binding upon
Lessor and Lessee.     30.6   If either Lessor or Lessee fails to appoint an
arbitrator within the time limited in Subparagraph 30.1 above, or if the two
(2) arbitrators appointed by Lessor and Lessee fail to agree upon and appoint a
third arbitrator, such second or third arbitrator (as the case maybe), shall be
appointed by the presiding judge of the Circuit Court in and for the County of
Multnomah upon application by either party. Except as provided hereunder, the
arbitration shall proceed in accordance with the laws then in effect of the
State of Oregon relating to arbitration.     30.7   Each of the parties hereto
shall pay for the services of its appointees, attorneys and witnesses plus
one-half (1/2) of the fee charged by the third arbitrator (if any) and one-half
(1/2) of all other proper costs relating to arbitration.     30.8   All
arbitrators appointed pursuant to this Paragraph 30 shall be real estate brokers
of M.A.I. appraisers who are familiar with appraisal procedures and with
commercial property values in the City of Portland and County of Multnomah.

31.   Unavoidable Delays Force Majeure. If either party shall be delayed or
prevented from the performance of any act required by this Lease by reason of
acts of God, strikes, lockouts, labor troubles, inability to secure materials,
restrictive governmental laws or regulations, or other cause, without fault and
beyond the reasonable control of the party obligated (financial inability
excepted), performance of such act shall be excused for the period of the delay;
and the period for the performance of any such act shall be extended for a
period equivalent to the period of such delay; provided, however, that nothing
in this paragraph shall excuse Lessee from the obligation to pay when due all
rental and other monetary charges required of Lessee. The party delayed or
prevented from the performance of any act as above described shall notify the
other of such delay or prevention within fifteen (15) days of the inception
thereof, and shall thereafter keep said party regularly informed of the status
of such delay or prevention.

- 25 -



--------------------------------------------------------------------------------



 



32.   Exchange. In the event Lessee exercises its options to purchase the
Premises pursuant to either the Option to Purchase or the Right of First Refusal
at Paragraphs 28 or 29, Lessor may elect to effect an exchange of its interest
in the Premises pursuant to Section 1031 of the Internal Revenue Code. In such
event, Seller shall not less than twenty-one (21) days prior to the date on
which escrow is to close for such purchase, designate certain other property
(the “Exchange Property”) that it will take in exchange for the Premises. Upon
Lessor’s designation of the Exchange Property, Lessee will cooperate with Lessor
in entering into an agreement (the “Exchange Agreement”) whereby Lessee shall
acquire the Exchange Property. The closing on the Exchange Agreement shall occur
simultaneous with the close of escrow under Paragraphs 28 and 29 hereof. Lessee
shall not be required to pay more cash to close the Exchange Property than the
cash required to be paid by Lessee pursuant to Paragraphs 28 and 29 hereof,
Lessor agrees to accept the Exchange Property in exchange of moneys paid by
Lessee for the Exchange Property, and Lessee shall receive at the close of
escrow a credit against the moneys owed by Lessee pursuant to Paragraphs 28 and
29 hereof, including without limitation the purchase price of the Exchange
Property, all ancillary costs and expenses and reasonable attorneys’ fees, in
acquiring the Exchange Property. Notwithstanding anything to the contrary
contained herein, it is understood that Lessee’s obligation under this
Paragraph 32 shall be limited to executing such documents to facilitate the
purchase of the Exchange Property as may be provided to Lessee by Lessor. Any
such documents submitted to Lessee by Lessor shall be in form and substance
satisfactory to Lessee.       Lessor agrees to indemnify and save Lessee
harmless against any and all liabilities, penalties, demands, claims, causes of
action, suits, losses, damages, costs and expenses, arising out of or relating
to Lessee’s purchase or contracting to purchase the Exchange Property.   33.  
General Provisions.

  33.1   Each party hereby agrees to indemnify the other party from and against
any real estate brokerage commissions or other such obligations incurred by the
indemnifying party as a result of the negotiation or execution of this Lease.  
  33.2   In case any one or more of the provisions contained in this Lease shall
for any reason be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provisions of this Lease, but this Lease shall be construed as if such invalid,
illegal or unenforceable provisions had not been contained herein.     33.3  
Time is of the essence of each and all of the agreements, covenants and
conditions of this Lease.     33.4   Whenever in this Lease the consent or
approval of either Lessor or Lessee is required or permitted, the party
requested to give such consent or approval shall act promptly and shall not
unreasonably withhold its consent of approval.

- 26 -



--------------------------------------------------------------------------------



 



  33.5   At the request of either party, Lessor and Lessee will execute,
acknowledge and record in the Deed Records of the County of Multnomah a Short
Form Lease.     33.6   The captions used herein are for convenience only and are
not a part of this Lease and do not in any way limit or amplify the terms and
provisions hereof.     33.7   In the event of any action or proceeding at law or
in equity between Lessor and Lessee to enforce any provision of this Lease or to
protect or establish any right or remedy of either party hereunder, the
unsuccessful party to such litigation shall pay to the prevailing party all
costs and expenses, including reasonable attorneys’ fees incurred therein by
such prevailing party, and if such prevailing party shall recover judgment in
any such action or proceeding, such costs, expenses and attorneys’ fees shall be
included in and as a party of such judgment.     33.8   This Lease shall be
interpreted in accordance with and governed by the laws of the State of Oregon.
The language in all parts of this lease shall be, in all cases, construed
according to its fair meaning and not strictly for or against Lessor or Lessee.
    33.9   This instrument constitutes the entire agreement between Lessor and
Lessee with respect to the subject matter hereof and supersedes all prior offers
and negotiations, oral and written. This Lease may not be amended or modified in
any respect whatsoever except by an instrument in writing signed by Lessor or
Lessee.     33.10   No remedy or election hereunder shall be deemed exclusive
but shall, wherever possible, be cumulative with all other remedies at law or in
equity.     33.11   This Lease may be executed in counterparts and when so
executed by each of the parties hereto all of such counterparts taken together
shall constitute an entire agreement.     33.12   Lessor and Lessee understand
and agree that this Lease is what is commonly known in the business as a ground
lease which is also a “net, net, net Lease.” Lessee recognizes and acknowledges,
without limiting the generality of any other terms or provisions of this Lease,
that it is the intent of the parties hereto that any and all rentals in this
Lease provided to be paid by Lessee to Lessor, shall be net to Lessor, and any
and all expenses incurred in connection with the Premises, or in connection with
the operations therein or thereon, including any and all taxes, assessments,
general or special license fees, insurance premiums, general or special license
fees, insurance premium, public utility bills, and costs of repair, maintenance
and operation of the premises, including any and all buildings, structures,
permanent fixtures and other improvements comprised therein, together with the
appurtenances thereto, shall be paid by Lessee, in addition to the rentals
herein provided for, as its sole and exclusive proper costs and expenses.

- 27 -



--------------------------------------------------------------------------------



 



34.   Exhibits. The following Exhibits are attached hereto and made a part
hereof:       EXHIBIT A — Property Description
EXHIBIT B — Title Report
EXHIBIT C — Purchase Price


IN WITNESS WHEREOF, the parties have executed this Lease on March 12, 1997 as of
the date first above written.

                  LESSOR:       LESSEE:
 
                SMITHSON & MCKAY LIMITED LIABILITY COMPANY, an Oregon limited
liability company       WIDMER BROTHERS BREWING COMPANY,
an Oregon corporation
 
               
By:
  /s/ Kurt Widmer       By:   /s/ Kurt Widmer
 
               
 
  Kurt Widmer, Member           Kurt Widmer, President
 
               
By:
  /s/ Rob Widmer            
 
               
 
  Rob Widmer, Member            
 
               
By:
  /s/ Kristen Maier-Lenz            
 
               
 
  Kristen Maier-Lenz, Member            
 
                Atty in Fact            
 
                /s/ Kurt Widmer            

- 28 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Property Description
Attached hereto and incorporated herein

 



--------------------------------------------------------------------------------



 



Order No. *
EXHIBIT “A”
PARCEL I:
Lots 4, 5, 6, 7 and 8, Block 1, SUBDIVISION IN PROEBSTEL’S ADDITION TO ALBINA,
in the City of Portland, TOGETHER WITH a strip of land lying between the South
lines of said Lots 6, 7 and 8 and the North line of North Russell Street and
Lots 9 and 10, Block 1, SUBDIVISION IN PROESTEL’S ADDITION TO ALBINA, in the
City of Portland, TOGETHER WITH a strip of land, if any, between the South line
of Lot 9 and the North line of North Russell Street, as now established in the
City of Portland, County of Multnomah and State of Oregon.
PARCEL II:
Lots 15 and 16, Block 1, SUBDIVISION IN PROEBSTELS ADDITION TO ALBINA, in the
City of Portland, County of Multnomah and State of Oregon.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Title Report
Attached hereto and incorporated herein

 



--------------------------------------------------------------------------------



 



     
(LOGO) [v57272v5727201.gif]
   

First American Title Insurance Company of Oregon
an assumed business name of TITLE INSURANCE COMPANY OF OREGON
310 S.W. FOURTH AVENUE, PORTLAND, OR 97204-2376
(503) 222-3651 • FAX (503) 222-7274
Preliminary Title Report

                             
December 20, 1988
  ALTA Owners Stand. Cov.   $ 120,000.00     Premium   $ 328.25     b/
 
  ALTA Owners Ext. Cov.   $       Premium   $        
 
  ALTA Lenders Stand. Cov.   $       Premium   $        
 
  ALTA Lenders Ext. Cov.   $       Premium   $        
 
  Indorsement           Premium   $        
 
  Other           Cost   $        
 
  Govt. Serv. Charge           Cost   $ 15.00           A consolidated statement
of all charges and advances in connection with this order will be provided at
closing.

Order No. 590659
Escrow No. 88-1-1165

Re:   Spectrum Properties/
Lindquist Development

First American Title Insurance Company of Oregon
310 S.W. Fourth Avenue
Portland, Oregon 97204-2376
Attention: Sandra Simmons
Telephone No.: 222-3651
We are prepared to issue Title Insurance Policy or Policies in the form and
amount shown above, insuring title to the following described land:
Lots 4, 5, 6, 7 and 8, Block 1, SUBDIVISION IN PROEBSTEL’S ADDITION TO ALBINA,
in the City of Portland, TOGETHER WITH a strip of land lying between the South
lines of said Lots 6, 7 and 8 and the North line of North Russell Street and
Lots 9 and 10, Block 1, SUBDIVISION IN PROEBSTEL’S ADDITION TO ALBINA, in the
City of Portland, TOGETHER WITH a strip of land, if any, between the South line
of Lot 9 and the North line of North Russell Street, as now established in the
City of Portland, County of Multnomah and State of Oregon.
and as of December 7, 1988 at 8:00 a.m., title vested in:
SPECTRUM PROPERTIES, INC.;
Subject to the exceptions, exclusions and stipulations which are ordinarily part
of such Policy form and the following:
1. City Liens, if any, of the City of Portland.
Note: An inquiry has been directed to the City Clerk and a subsequent advice
will follow concerning the actual status of such liens.
2. Party Wall Agreement, including the terms and provisions thereof,

         
Recorded
  :   August 27, 1890 in Book 146, page 74
Between
  :   A. J. Smithson, et ux with W. R. McKay, et al
For
  :   Joint use and maintenance of a party wall over and across the West 10
inches of the above described property and Lots 5 and 6 adjoining on the West

This report is for the exclusive use of the parties herein shown and is
preliminary to the issuance of a title insurance policy
and shall become void unless a policy is issued, and the full premium paid.





--------------------------------------------------------------------------------



 



Page 2
Order No. 590659
3. Party Wall Agreement, including the terms and provisions thereof,

         
Recorded
  :   October 29, 1901 in Book 283, page 325
Between
  :   H. D. Manley, et al and W. R. McKay, et al
For
  :   Joint use and maintenance of a party wall over and across the East 10
inches of Lot 8 and Lots 9 and 10 adjoining on the East

4. Conditions and Restrictions contained in Ordinance No. 147808, of the City of
Portland, a copy of which was

         
Recorded
  :   June 1, 1979 in Book 1356, page 695

5. Conditions and Restrictions contained in Conditional Use No. CU 152-87 of the
City of Portland, a copy of which was

         
Recorded
  :   March 2, 1988 in Book 2084, page 808

NOTE: SPECTRUM PROPERTIES, INC., is an Oregon corporation in good standing.
NOTE: LINDQUIST DEVELOPMENT CO., INC., is an Oregon corporation in good
standing.
NOTE: Pursuant to the settlement of a class-action lawsuit, certain insureds or
purchasers of title insurance may be entitled to benefits; if you do not have a
“Qualification Questionnaire”, please ask for a copy.
NOTE: Taxes for the year 1988 – 89: paid in full.

                 
Original Amount
    :     $ 465.32  
Tax Amount
    :     $ 465.32  
Code No.
    :       001  
Account No.
    :       67830 – 0070  
(Affects Lot 4)
               

NOTE: Taxes for the year 1988 – 89: paid in full.

                 
Original Amount
    :     $ 1,892.32  
Tax Amount
    :     $ 1,892.32  
Code No.
    :       001  
Account No.
    :       67830 – 0090  
(Affects Lots 5 & 6)
               

NOTE: Taxes for the year 1988 – 89: paid in full.

                 
Original Amount
    :     $ 1,656.55  
Tax Amount
    :     $ 1,656.55  
Code No.
    :       001  
Account No.
    :       67830 – 0130  
(Affects Lots 7 & 8)
               

NOTE: Taxes for the year 1988 – 89: paid in full.

                 
Original Amount
    :     $ 564.59  
Tax Amount
    :     $ 564.59  
Code No.
    :       001  
Account No.
    :       67830 – 0170  
(Affects the West one-half of Lots 9 & 10)
               





--------------------------------------------------------------------------------



 



Page 3
Order No. 590659
NOTE: We find no judgments against LINDQUIST DEVELOPMENT CO., INC., an Oregon
corporation.

            FIRST AMERICAN TITLE INSURANCE COMPANY OF OREGON
      /s/ Theresa L. Graham       THERESA L. GRAHAM      Title Officer     

TLG: cp – a





--------------------------------------------------------------------------------



 



     
(LOGO) [v57272v5727201.gif]
  First American Title Insurance Company of Oregon
SCHEDULE OF EXCLUSIONS FROM COVERAGE

ALTA LOAN POLICY (6/1/87)
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ lees or expenses
which arise by reason of:

1.  
(a)     Any law, ordinance or governmental regulation (Including but not limited
to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character dimensions or location of any Improvement now or
hereafter elected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection. or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a detect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.

  (b)   Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or a notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.

2.   Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without knowledge.   3.  
Defects, liens, encumbrances, adverse claims or other matters:

  (a)   created, suffered, assumed or agreed to by the Insured claimant;     (b)
  not known to the Company, not recorded in the public records at Date of
Policy, but Known to the insured claimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant became an
Insured under this policy:     (c)   resulting in no loss or damage to the
insured claimant;     (d)   attaching or created subsequent to Date of Policy
(except to the extent that this policy insures the priority of the lien of the
insured mortgage over any statutory lien for services, labor or material or the
extent insurance is afforded herein as to assessments for street improvements
under construction or completed at date of policy); or     (e)   resulting in
loss or damage which would not have been sustained if the insured claimant had
paid value for the insured mortgage.

4.   Unenforceability of the lien of the insured mortgage because of the
inability or failure of the insured at Date of Policy, or the inability or
failure of any subsequent owner of the indebtedness to comply with applicable
doing business laws of the state in which the land is situated.   5.  
Invalidity or unenforceability of the lien of the insured mortgage, or claim
thereof, which arises out of the transaction evidenced by the insured mortgage
and is based upon usury or any consumer credit protection or truth in lending
law.   6.   Any statutory lien for services, labor or materials (or the claim of
priority of any statutory lien for services, labor or materials over the lien of
the insured mortgage) arising from an improvement or work related to the land
which is contracted for and commenced subsequent to Date of Policy and is not
financed in whole or in part by proceeds of the indebtedness secured by the
insured mortgage which at Date of Policy the insured has advanced or is
obligated to advance.

ALTA OWNERS POLICY (6/1/87)
The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage costs, attorneys’ lees or expenses
which arise by reason of:

1.  
(a)     Any law, ordinance or governmental regulation (including but not limited
to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part: or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations. except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.

  (b)   Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or a notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.

2.   Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without knowledge.   3.  
Defects, liens, encumbrances, adverse claims or other matters:

  (a)   created, suffered, assumed or agreed to by the insured claimant;     (b)
  not known to the Company, not recorded in the public records at Date of
Policy, but known to the insured claimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant Became an
insured under this policy;     (c)   resulting in no loss or damage to the
insured claimant;     (d)   attaching or created subsequent to Date of Policy;
or     (e)   resulting in loss or damage which would not have been sustained if
the insured claimant had paid value for the estate or interest insured by this
policy.

SCHEDULE OF STANDARD EXCEPTIONS
The ALTA standard policy form will contain in Schedule B the following standard
exceptions to coverage:

1.   Taxes or assessments which are not shown as existing liens by the records
of any taxing authority that levies taxes or assessments on real property or by
the public records; proceedings by a public agency which may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the public records.   2.   Any facts, rights Interests, or
claims which are not shown by the public records but which could be ascertained
by an inspection of said land or by making inquiry of persons in possession
thereof.   3.   Easements, encumbrances, or claims thereof, not shown by the
public records; reservations or exceptions in patents or in acts authorizing the
issuance thereof; water rights, claims or title to water.   4.   Any lien, or
right to a lien, for services, labor, or material heretofore or hereafter
furnished, imposed by law and not shown by the public records.   5.  
Discrepancies, conflicts in boundary lines, shortage In area, encroachments, or
any other facts which a correct survey would disclose.

NOTE: [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



(GRAPHICS) [v57272v5727202.gif]

THIS MAP IS FURNISH AS A CONVENIENCE IN LOCATING PROPERTY AND THE COMPANY
ASSUMES NO LIABILITY FOR ANY VARIATIONS AS MAY BE DISCLOSED BY ACTUAL SURVEY
First American Title Insurance Company of Oregon an assumed business name of
TITLE INSURANCE COMPANY OF OREGON 310 S.W. FOURTH AVENUE, PORTLAND. OR 97204
(503) 222-3651

 



--------------------------------------------------------------------------------



 



[ILLEGIBLE]
OFFICE OF
AUDITOR OF THE CITY OF PORTLAND
Portland Oregon, 97204
Book 1356, Page 695
[ILLEGIBLE]

COPY CERTIFICATE

    STATE OF OREGON,
   County of Multnomah
      CITY OF PORTLAND. ü
ý ss
þ


    
    
George Yerkovich, Auditor of the city of Portland, do hereby certify that I have
compared the following copy of ORDINANCE NO. 147808, passed by the Council
May 31, 1979, being “ An Ordinance designating one nursery building, one library
building, two commercial buildings and two residences located in the City of
Portland as historical landmarks and declaring an emergency”.
with the original thereof, and that the same is a full, true and correct copy of
such original.
ORDINANCE NO. 147808
and of the whole thereof as the same appears on file and of record in my office,
and in my copy and custody.
     IN WITNESS WHEREOF, I have hereunto set my hand and seal of the City of
Portland affixed this 1st — day of June, 1979.

             
[ILLEGIBLE]                George Yerkovich

Auditor of the City of Portland    
 
           
 
  By:   /s/ GEORGE YERKOVICH    
 
     
 
   

 



--------------------------------------------------------------------------------



 



ORDINANCE NO. 147808
Book 1356, Page 696
An Ordinance designating one nursery building , one library building, two
commercial buildings and two residences located in the City of Portland as
historical landmarks, and declaring an emergency.
The City of Portland ordains:
Section 1. The Council finds:

  1.   That the Portland Historical Landmarks Commission has recommended that
the Albertina KERR Nursery. N.E.; the Albina Branch Library. N.E.; the Smithson
block. N.: the McKAY Bros. Block. N.; the William E. Brainard Residence, S.E.:
and the James B. Stevens Residence. S.E.; all located in the City of Portland be
designated as historical landmarks, as set froth in their report dated April 11,
1979.     2.   That on May 1, 1979 the City Auditor notified the owners of said
proposed landmarks and owners of property abutting such proposed landmarks, that
a hearing on said proposals would be at 2:00 p.m., May 9, 1979 in the Council
Chamber of City Hall, at which time and place said hearing was held.     3.  
That no reconstrances were made or filed against said proposals and the
recommendation of the Portland Historical Landmarks Commission should be
adopted.

NOW, THEREFORE, the landmarks set forth herein below are designated as
historical landmarks and thus subject to the protection and regulations of
Chapter 33,120. Planning and Zoning of the Code of the City of Portland. Oregon
and the City Auditor hereby is authorized and directed to send a copy of this
Ordinance to said owners of said landmarks and have a copy of this ordinance
recorded in the Deed Records for Multnomah County.

  a.   Albertina KERR Nursery; 424 N.E. 22nd Avenue on Tax Lot 2. Block 2.
[ILLEGIBLE] Addition to the City of Portland, in the City of Portland. County of
Multnomah. State of Oregon, presently owned by Alexander H. Kerr Benevolent
Association and Albertina Multnomah Center for Children.     b.   Albina Branch
Library 716 N.E. Knott Street. Lots 5-7, Block 16. Albina Addition to the City
of Portland, in the City of [ILLEGIBLE] County of Multnomah, State of Oregon,
presently owned by the Library Association of Portland, hereby is designated a
historical landmark.     c.   Smithson Block. 943 N. Russell Street. Lots 4-6,
Block 1 Proebstel’s Addition to the City of Portland, in the City of Portland,
county of Multnomah, State of Oregon, presently owned by Robert L. Gille, hereby
is designated a historical landmark.

Page No. 1



--------------------------------------------------------------------------------



 



ORDINANCE No.   [ILLEGIBLE]

  d.   McKay Bros. Block. 927 N. Russell Street, Lots 7,8, Block 1. Proestel’s
Addition to the City of Portland, in the City of Portland, County of Multnomah,
State of Oregon, presently owned by Robert L. Gille, hereby is designated a
historical landmark.     e.   William E. Brainard House, 5332 S. E. Morrison
Street, Lot 1 and N. 20’ of Lot 2. Block 5, Mount Tabor Addition to the City of
Portland, in the City of Portland, County of Multnomah, State of Oregon,
presently owned by Russell B. Morrison, hereby is designated a historical
landmark.     f.   James B. Stephens Residence, 1825 S.E. 12th Avenue, Lots 5
and 6. Block 124, Stephens Addition to the City of Portland, in the City of
Portland, County of Multnomah. State of Oregon, presently owned by Leroy E. and
Hilda E. Boland to: H. H. Arnold, hereby is designated a historical landmark.

Section 2. The Council declares:
[ILLEGIBLE] as this Ordinance is necessary for the immediate preservation of the
public health, peace, and safety of the City of Portland and that there be no
delay in carrying out the desires of the Commission, an emergency hereby is
declared to exist and this Ordinance shall be in force and effect from and after
its passage by the Council.
[ILLEGIBLE]
[ILLEGIBLE]

Page No. 2



--------------------------------------------------------------------------------



 



[ILLEGIBLE]
OFFICE OF
AUDITOR OF THE CITY OF PORTLAND
[ILLEGIBLE]
[ILLEGIBLE]
COPY CERTIFICATE

    STATE OF OREGON,
   County of Multnomah
      CITY OF PORTLAND. ü
ý ss
þ

     
 
  (LOGO) [v57272v5727205.gif]

BARBARA CLARK Auditor of the City of Portland, do hereby certify that I have
compared the following copy of Conditional Use No. CU 152—87, approving, with
conditions, Conditional Use permit for the restoration of the Smithson and McKay
Buildings at 943 and 927 M. Russell, for ground-floor office, personal service,
retail use and 16 residential lofts in the GI—1 zone, on property legally
described as Lots 4—10 and 15 Block 1, Proebstel’s Add to Albina.
with the original thereof, and that the same is a full, true and correct copy of
such original.
(LOGO) [v57272v5727204.gif]
CU 152-87.
and of the whole thereof as the same appears on file and of record in my office,
and in my care and custody, [ILLEGIBLE].
     IN WITNESS WHEREOF, I have hereunto set my hand and seal of the City of
Portland affixed this 2nd day of March 1988.

           
 
      Barbara Clark  
 
         
 
      Auditor of the City of Portland  
 
         
 
  By   /s/ Mary E. Newell  Deputy

(STAMP) [v57272v5727203.gif]

 



--------------------------------------------------------------------------------



 



[ILLEGIBLE]

         
(LOGO) [v57272v5727206.gif]
  CITY OF
PORTLAND, OREGON
HEARINGS OFFICE
  Hearings Officer
George M. [ILLEGIBLE]
1120 S.W. 5th Ave. Room 1015
Portland, Oregon 97204-1960
(503) 796-7719

REPORT OF HEARINGS OFFICER DECISION
JANUARY 4, 1988
File No.: CU 152-87
Applicant: Manhattan Loft Company (Rece Bly, Partner), 111 S.W. 5th Avenue
Suite 3300, 97204.
Deedholders: Old National Financial Services, Inc. (c/o Dale Watkins, Spectrum
Properties, T-8), 111 S.W. 5th Avenue, 97204; Andrew Cook (c/o Richard S. Borst,
Spears and Lubersky), 800 Pacific Building. 500 S.W. Yamhill, 97204; Dr. Malcom
MacGregor, 495 N.E. Beech, Gresham, 97030; and Lloyd G. Duyck, P.O. Box M.
Cornclius, 97113.
Land Use Review: Conditional Use (Type III Review) to allow residential,
personal service, and retail uses in a GI zone.
Location: 943 and 927 N. Russell.
Legal Description: Lots 4-10 and 15 and 16, Block 1, Proebstel’s Add. to Albina.
Quarter Section: 2729.
Zone: GI-IS.
Neighborhood: Lower Albina/Eliot.
Decision: To approve a Conditional Use permit for the restoration of the
Smithson and McKay Buildings; located at 943 and 927 N. Russell, for
ground-floor office, personal service, retail use and 16 residential [ILLEGIBLE]
in the G1-1 zone, subject to the following conditions:

A.   Street trees shall be provided according to the City Forester’s
requirements.

B.   Two covered bicycle parking spaces shall be provided.

C.   A Building Permit or an Occupancy Permit must be obtained from the Bureau
of Buildings at the Permit Center on the first floor of The Portland Buildings,
1120 S.W. 5th Avenue, Portland, Oregon, 97204, 796-7310, before carrying out
this project, in order to assure that all conditions imposed here and all
requirements of the pertinent Building Codes are met.

Authority for Decision: Code of the City of Portland, Chapter [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



[ILLEGIBLE]
015090
Certified Copy of CU 152-87
To Be Recorded

[ILLEGIBLE]

           
 
    /s/ M. Burns  

Deputy    
Return to City Aud/toc

 



--------------------------------------------------------------------------------



 



             
(OREGON LOGO) [v57272v5727207.gif]
  OREGON TITLE   [ILLEGIBLE] OFFICE   HILLSBORO OFFICE   Insurance Company  
1240, [ILLEGIBLE]   451 South First, Suite 300  
1515 S.W. Fifth Avenue   Gresham, Oregon 97030
(503) 651-6282   Hillsboro, Oregon 97123
(503) 648-0531   Portland, Oregon 97201         (503) 220-0015   122ND OFFICE  
SUNSET CORRIDOR       1521 N.E. 122nd Avenue   2700 N.W. 185th Ave. Suite 2014  
    Portland, Oregon 97230   Portland, Oregon 97229       (503) 257-9353   (503)
645-7224                   HOLLYWOOD OFFICE   LAKE OSWEGO OFFICE
 
      4311 N.E. Tillamook   4500 Kruse Way
 
      Portland, Oregon 97213   Lake Oswego, Oregon 97035
 
      (503) 284-2142   (503) 635-8851
 
           
 
      BEAVERTON OFFICE   SUNNYSIDE OFFICE
 
      9340 S.W. Beav.-Hills. Hwy.   9895 S.E. Sunnyside Rd. Suite M
 
      Beaverton, Oregon 97005   Clackamas, OR 97015
 
      (503) 297-8084   (503) 654-7770

PRELIMINARY TITLE REPORT

     
Oregon Title Insurance Company
  June 28, 1989
1515 S.W. Fifth Avenue, Suite 105
   
Portland, Oregon 97201
   

Attention: Cheryl King
Reference:

         
 
  ORDER NO.   :       107245 M
 
  OFFICE   :       1515 Building
 
  NAMES OF PARTIES   :       COOK/DUYCK/SMITHSON-McKAY. LTD PARTNERSHIP

     This preliminary title report is based on the condition of the title as of
the effective date shown in Schedule A. Any changes in the land title or the
transaction may affect the preliminary title report.
     Any change in the amount of insurance or type of coverage requested may
cause the premium to change.
     This report is for the exclusive use of the parties to the contemplated
transaction, and the company does not have any liability to any third parties
nor any liability until the full premium is paid and a policy is issued. Until
all necessary documents are placed of record, the company reserves the right to
amend or supplement this preliminary title report for any reason.
     Any questions concerning this preliminary title report can be directed to
CHERYL KING 220-0015

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Order No. 107245 M

1.   The effective date of this preliminary title report is June 12, 1989 at
5:00 P.M.   2.   The policy and indorsements to be issued and the related
charges are:

                             
                    
  Purchaser’s   :   $ 30,000.00     Premium :   $ 230.00  
                    
  City Liens   :               $ 5.00  

3.   The land to be insured in the policy to be issued is described as follows:
      Lots 15 and 16, Block 1, according to the duly filed plat of SUBDIVISION
IN PROEBSTELS ADDITION TO ALBINA, in the City of Portland, filed December 5,
1881 in Plat Book 2, Page 31, Records of the County of Multnomah and State of
Oregon.   4.   The title to the land to be insured is vested in:

MALCOLM D. MACGREGOR, LLOYD G. DUYCK,
and the Heir and Devisess of
ANDREW J. COOK DECEASED

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Order No. 107245 M
The policy will be issued subject to the following exceptions:
1. Taxes or assessments which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records; proceedings by a public agency which may result in taxes or
assessments, or notices of such proceedings, whether or not shown by the records
of such agency or by the public records.
2. Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said land or by
making inquiry of persons in possession thereof.
3. Easements, or claims of easement or encumbrances, not shown by the public
records, reservations or exceptions in patents or in acts authorizing the
issuance thereof, water rights, claims or title to water.
4. Any lien, or right to a lien, for taxes, workmen’s compensation, services,
labor, equipment rental or material heretofore or hereafter furnished, imposed
by law and not shown by the public records.
5. Discrepancies, conflicts in boundary lines, shortage in area, encroachments,
or any other facts which a correct survey would disclose.
6. Taxes for the fiscal year 1989-90, a lien due , but not yet payable.
7. City Liens, if any, of the City of Portland.
Note: An inquiry has been directed to the City Clerk and a subsequent advice
will follow concerning the actual status of such liens. The lien search charge
is $5.00 per tax lot.
8. Eliot Neighborhood Development Project, including the terms and provisions
thereof, disclosed by instrument,

         
Recorded
  :   October 31, 1972 Book: 890 Page: 1155

9. Trust deed, including the terms and provisions thereof, given to secure an
indebtedness of $55,000.00

         
Dated
  :   March 26, 1984
Recorded
  :   April 2, 1984 Book : 1737 Page : 1867
Grantor
  :   Andrew J. Cook, Malcolm D. MacGregor and Lloy G. Duyck
Trustee
  :   Ticor Title Insurance
Beneficiary
  :   Rainier National Bank, A Washington Corporation
Loan No.
  :   Not disclosed

(CONTINUED)

 



--------------------------------------------------------------------------------



 



SCHEDULE B, CONTINUED
Order No. 107245 M
Page 2
10. Conditions and restrictions contained in Zone Code Variance No. CU152-87,
recorded March 2, 1988 in Book 2084, Page 808.
11. Due probate and administration of the Estate of Andrew J. Cook, deceased,
Probate No. 8906-91092, which proceedings are pending in the Circuit Court for
Multnomah County. Sasha S. Cook also known as Sophia Garrison Cook was appointed
as personal representative and has power to execute the forthcoming conveyance.
Attorney for estate, Helen Rives-Hendricks and John G. Doran, Attorney’s.
12. A copy of the Partnership Agreement for Smithson-McKay LTD Partnership must
be submitted to the company for review prior to the recordation of the
forthcoming documents.
13. We find no judgments, federal or state tax liens against Smithson-McKay LTD
Partnership.
NOTE: Taxes for 1988-89, paid in full.

         
Original Amount
  :    $1,082.65
Tax Amount
  :    $1,082.65
Code No.
  :    001
Account No.
  :    R-67830-0290
Map No
  :    2729

                  OREGON TITLE INSURANCE COMPANY    
 
           
 
  BY   /s/ Larry D. Dunston
 
        Larry D. Dunston    

LD/ch pre 993

          cc:   Spears Lubersky
 
  Attn:   Helen Rives Hendricks

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [v57272v5727208.gif]

NORTH THIS SKETCH IS MADE SOLELY FOR THE PURPOSE OF ASSISTING IN LOCATING SAID
PREMISES. AND THE COMPANY ASSUMES NO LIABILITY FOR VARIATION. IF ANY. IN
DIMENSIONS AND LOCATIONS ASCERTAINED ASCERTIANED BY ACTUAL SURVEY., THIS PLOT
PLAN IS COURTESY’. OF OREGON TITLE INSURANCE COMPANY

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Purchase Price
Attached hereto and incorporated herein

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Purchase Price

    Purchase Price shall be the greater of:

     1. Two Million Two Hundred Thousand and no/100ths Dollars ($2,200,000.00);
or
     2. The appraised value. The appraised value shall be determined as follows:
     (a) The Lessee shall have the property appraised by a MIA or SRA real
estate appraiser having knowledge about commercial property in Multnomah County.
The appraised value shall be disclosed to Lessor. If the appraised value is
accepted, then it shall become the purchase price.
     (b) If the Lessee’s appraised value is not accepted, then Lessor shall
appoint an independent MIA or SRA real estate appraiser having knowledge about
commercial property in Multnomah County.
     (c) The purchase price shall be set by the decision of the appraisers and
shall be the average of the two amounts determined by the two appraiser unless
the two amounts determined by the appraisers differ by more than ten percent
(10%).
     (d) In the event there is a more than ten percent (10%) difference, a third
appraiser with similar qualifications shall be appointed by the two previously
appointed appraiser to make a third independent determination and the average
figure the two closest figures will be the decision of the appraisers and shall
constitute the purchase price. If the choice of the third appraiser is not made
within ten (10) days of the determination that there is a difference greater
than ten percent (10%), then either party may apply to the Presiding Court of
the Circuit Court for Multnomah County to appoint the required appraiser(s).
Each party shall bear the expense of appointment of their own first appraiser
and they shall jointly share the expense of the third. The decision of the
appraisers as set forth above shall be binding, final and specifically
enforceable.

 